Citation Nr: 1200355	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  11-19 619	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a benefits payment rate in excess of 50 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Army from April 2009 to February 2010.  He also served in the Army National Guard.  In May 2003, he was ordered to initial active duty for training (IADT) under the authority of 10 U.S.C.A. § 12301(d).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the RO in Muskogee, Oklahoma.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The appellant completed more than 36 months of aggregate, honorable, and creditable active duty service after September 10, 2001.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for a benefits payment rate of 100 percent of maximum for educational assistance under the Post-9/11 GI Bill have been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2011); 38 C.F.R. §§  91.9505, 21.9640 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once an individual is found eligible for benefits under the Post-9/11 GI Bill, VA must determine the rate at which such educational assistance is payable.  38 C.F.R. § 21.9640 (2011).  VA's rate determination is based on the aggregate length of creditable active duty service after September 10, 2001.

The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (excluding entry level and skill training); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (excluding entry level and skill training); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (excluding entry level and skill training); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (excluding entry level and skill training); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (including entry level and skill training); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (including entry level and skill training); and 100 percent with at least 36 months of creditable active duty service (including entry level and skill training), or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311(b), 3313(c) (West Supp. 2011); 38 C.F.R. § 21.9640(a) (2011).

For purposes of the Post-9/11 GI Bill, creditable active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 U.S.C.A. § 3301(1)(B) (West Supp. 2011); 38 C.F.R. § 21.9505 (2011).  For members of the Army, "entry level and skill training" means Basic Combat Training and Advanced Individual Training.  38 U.S.C.A. § 3301(2)(A) (West Supp. 2011); 38 C.F.R. § 21.9505 (2011).

In the present case, a DD Form 214 (Certificate of Release or Discharge from Active Duty) of record shows that the appellant served on active duty in the U.S. Army from April 2009 to February 2010; a period of 10 months and 11 days.  The RO has recognized that period of service as creditable active duty service for purposes of the Post-9/11 GI Bill.  Indeed, it is on that basis that the RO has awarded the appellant educational assistance benefits at the 50 percent rate.

However, the record also contains another DD Form 214 reflecting an earlier period of service, from October 2003 to January 2007; a period of 3 years, 2 months, and 11 days.  The RO has determined that this period of service is not creditable for purposes of the Post-9/11 GI Bill based, in part, on information received from the service department that a portion of that service, from October 2003 to February 2004, was IADT (initial active duty for training).

The Board disagrees.  The evidence shows that the appellant was ordered to duty in October 2003 under the authority of 10 U.S.C.A. § 12301(d) (formerly 10 U.S.C.A. § 672(d); see Pub. L. No. 103-337, 108 Stat. 2992 (1994)).  Service performed under such authority is explicitly included as creditable active duty service for purposes of the Post-9/11 GI Bill.  38 U.S.C.A. § 3301(1)(B) (West Supp. 2011); 38 C.F.R. § 21.9505 (2011).  Moreover, because the length of the appellant's aggregate service, including his service from April 2009 to February 2010, was honorable and in excess of 36 months, his entry level and skill training (including any periods of IADT) are included for purposes of VA's rate determination.

As the record reflects that the appellant completed more than 36 months of aggregate, honorable, and creditable active duty service after September 10, 2001, he is entitled to payment of Post-9/11 GI Bill benefits at the 100 percent rate.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  The appeal is granted.

Because the Board is granting the maximum available benefit, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), have been satisfied.  That matter is moot.






ORDER

The appellant's Post-9/11 GI Bill educational benefits are to be paid at the 100 percent rate, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


